Citation Nr: 0110391	
Decision Date: 04/09/01    Archive Date: 04/17/01

DOCKET NO.  94-44 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  The propriety of the initial 10 percent rating assigned 
for the veteran's service-connected degenerative joint 
disease of the right first metatarsal head.

2.  The propriety of the initial 10 percent rating assigned 
for the veteran's service-connected chondromalacia of the 
right knee.

3.  The propriety of the initial 10 percent rating assigned 
for the veteran's service-connected chondromalacia of the 
left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from April 1978 to April 1992. 
He also served on active duty for training from May to August 
1976.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1992 rating decision by the Denver, 
Colorado Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted service connection for 
degenerative joint disease of the first metatarsal head, 
right, and assigned a 10 percent rating; granted service 
connection for residuals of laceration of the right second 
finger, major, and assigned a non-compensable rating; granted 
service connection for chondromalacia of the right knee, and 
assigned a noncompensable rating; and denied service 
connection for left knee disability, low back disability, 
frostbite of the right heel, and frostbite of the right hand.  
In September 1992, the veteran was notified of this decision 
and of his procedural and appellate rights.  The veteran 
thereafter perfect his appeal as to the issues of higher 
ratings for degenerative joint disease of the first 
metatarsal head, right and chondromalacia of the right knee 
as well as the issues of service connection for left knee 
disability, low back disability, frostbite of the right heel, 
and frostbite of the right hand.  The veteran did not 
initiate an appeal as to the issue of a higher rating for 
residuals of laceration of the right second finger, major.  

In June 1993, the veteran testified at a personal hearing 
before a hearing officer at the RO.  In January 1994, the 
hearing officer granted service connection for chondromalacia 
of the left knee and a noncompensable rating was assigned.  
Also, a 10 percent rating was assigned for service-connected 
chondromalacia of the right knee, effective from the date of 
service connection.  Thereafter, the veteran also appealed 
the issue of a higher rating for chondromalacia of the left 
knee.  

In a November 1996 decision, the Board denied service 
connection for frostbite of the right heel and the right hand 
on the basis that the claims for service connection were not 
well-grounded.  The Board remanded the other issues to the RO 
for further development.  

The Board notes that currently, pursuant to the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), claims that were denied on a not well-grounded 
basis are being readjudicated as if the denial or dismissal 
had not been made.  As noted, in the November 1996 decision, 
the claims of service connection for frostbite of the right 
heel and right hand, were denied as not well-grounded.  The 
Board notes that the Act's provisions apply to claims filed 
during the period beginning on July 14, 1999, and ending on 
the date of the enactment of the Veterans Claims Assistance 
Act of 2000 on November 9, 2000 or claims decided after 
November 9, 2000, as well as to claims filed before then but 
not finally decided as of that date.  In this case, those 
issues were finally denied as of the November 1996 decision, 
prior to the applicable time period.  Thus, those particular 
claims of service connection may not be readjudicated.  See 
VAOPGCPREC 11-2000.  

In an April 2000 rating decision, service connection was 
granted for degenerative disc disease of the lumbosacral 
spine, status post diskectomy with limitation of motion.  A 
non-compensable rating was assigned from April 2, 1992; a 10 
percent rating was assigned from August 19, 1993; and a 
temporary total rating was assigned from November 30, 1993 to 
the end of February 1994; a 10 percent rating was assigned 
from March 1, 1994; and a 40 percent rating was assigned from 
March 15, 1995.  In addition, a 10 percent rating for 
chondromalacia of the left knee was assigned from the date of 
service connection.  In April 2000, the veteran was notified 
of this rating decision and of his procedural and appellate 
rights.  

In an October 2000 rating decision, entitlement to a total 
disability rating based on individual unemployability was 
denied.  In addition, the RO determined that new and material 
evidence had not been submitted to reopen the claims of 
service connection for frostbite of the right heel and right 
hand.  In October 2000, the veteran was notified of this 
rating decision and of his procedural and appellate rights.  

The Board notes that in January 2001, correspondence was 
received from the veteran directly at the Board.  In that 
correspondence, the veteran makes reference to his low back 
disability as well as his alleged frostbite of the right heel 
and right hand.  It is unclear if the veteran is again 
raising issues involving these disabilities.  The Board 
refers this matter to the RO for appropriate action.  

Finally, the Board notes that the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") rendered a decision in Fenderson v. West, 12 
Vet. App 119 (1999).  According to Fenderson, at the time of 
an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  In this case, the RO granted 10 
percent ratings for the veteran's right first metatarsal head 
disability, his right knee disability, and his left knee 
disability, respectively, all from the effective dates of 
service connection for such disabilities.  As such, the RO 
apparently did not find that staged ratings were warranted.  
The Board will also consider if staged ratings are warranted.  


FINDINGS OF FACT

1.  Since the effective date of the grant of service 
connection for right great toe disability, that disability 
has been manifested primarily by restriction in motion of the 
right foot with tenderness to the metatarsophalangeal MTP 
joint with motion and some mild crepitus and mild edema, as 
well as difficulty with weight-bearing on the right great toe 
due to pain; but the veteran has not demonstrated 
fatigability, weakness, incoordination, impaired endurance, 
atrophy, numbness and/or tingling, gross deformities, or 
other disability of the right foot.  

2.  Since the effective date of the grant of service 
connection for right knee disability, this disability has 
been manifested by no more than slight limitation of motion 
of the knee to include restriction due to pain; there has 
been no x-ray evidence of arthritis or subluxation of the 
right knee and instability has not been objectively 
demonstrated.  

3.  Since the effective date of the grant of service 
connection for left knee disability, this disability has been 
manifested by no more than slight limitation of motion of the 
knee to include restriction due to pain; there has been no x-
ray evidence of arthritis or subluxation of the left knee and 
instability has not been objectively demonstrated.  


CONCLUSIONS OF LAW

1.  As the assignment of the initial 10 percent rating for 
degenerative joint disease of the right first metatarsal head 
is proper from April 2, 1992, the criteria for a higher 
evaluation have not been met since April 2, 1992.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.71a, 
Part 4, Diagnostic Code 5010-5284 (2000).  

2.  As the assignment of the initial 10 percent rating for 
chondromalacia of the right knee was proper from April 2, 
1992, the criteria for a higher evaluation have not been met 
since April 2, 1992.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.71a, Part 4, Diagnostic Code 5099-5014 
(2000).  

3.  As the assignment of the initial 10 percent rating for 
chondromalacia of the left knee was proper from April 2, 
1992, the criteria for a higher evaluation have not been met 
since April 2, 1992.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.71a, Part 4, Diagnostic Code 5099-5014 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The record shows 
that the veteran was notified of the grant of service 
connection for his right first metatarsal head disability and 
his right knee disability in the September 1992 rating 
decision.  He was informed of their respective ratings.  In 
the March 1993 statement of the case, he was again informed 
of the reasons and bases for their respective ratings.  In 
the January 1994 decision of the hearing officer, the veteran 
was notified of the grant of service connection for left knee 
disability and the rating for that disability.  In addition, 
he was informed of the reasons and bases for the grant of a 
higher rating for right knee disability.  The June 1994 
supplemental statement of the case again addressed the 
ratings for his right first metatarsal head disability and 
his right knee disability.  An October 1994 rating decision, 
an October 1994 statement of the case as to the issue of a 
higher rating for left knee disability, and an October 1994 
supplemental statement of the case addressed the reasons and 
bases for the assigned ratings for his right first metatarsal 
head disability and his right and left knee disabilities.  
Thereafter, an April 2000 rating decision, an April 2000 
supplemental statement of the case, an October 2000 rating 
decision, and an October 2000 supplemental statement of the 
case addressed the reasons and bases for the assigned ratings 
for his right first metatarsal head disability and his right 
and left knee disabilities.  

In sum, the veteran was been duly and thoroughly informed of 
the information or evidence needed to show that higher 
ratings are warranted in this case.  VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes the discussions in 
the rating decisions, statements of the case, supplemental 
statements of the case, and letters sent to the veteran 
informed him of the information and evidence needed to 
substantiate this claim and complied with VA's notification 
requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  In November 1996, the Board remanded this case, in 
pertinent part, for further development as to the issues of 
higher ratings for the veteran's right first metatarsal head 
disability and his right and left knee disabilities.  The 
veteran's missing service medical records were obtained, 
which were more pertinent to other service connection issues, 
which are no longer in appellate status.  Thereafter, the 
veteran indicated that he had been treated by multiple 
physicians for his various disabilities.  The treatment 
records from all of the physicians were requested and 
obtained, with the exception of Dr. Tyler's records.  
However, the veteran's Social Security Administration records 
were obtained and they contained Dr. Tyler's records which 
pertained to back disability.  Thereafter, the veteran was 
afforded two VA examinations in addition to the VA 
examination which he had already been afforded in the past.  
The veteran has not referenced any unobtained evidence that 
might aid his claim or that might be pertinent to the bases 
of the denial of this claim.  The RO requested all relevant 
service medical records as well as post-service treatment 
records identified by the veteran and the veteran was 
informed in various letters what records the RO was 
requesting and he was asked to assist in obtaining the 
evidence.  As noted, he has also been examined by VA on 
several occasions.  Although his complete claims file was 
unavailable for review at the time of the last examination, 
the examination adequately shows current disability levels.  
The claims file was available for the two prior examinations 
in which his history was reviewed and which showed current 
disability levels at those times.  Since his claims are for 
higher ratings, the Board does not find that further 
examination is necessary.  In this case, the Board finds that 
VA has done everything reasonably possible to assist the 
veteran.  There is sufficient evidence of record to decide 
his claims properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  


Background

In September 1992, the veteran was examined by Arnold L. 
Ahnfeldt, M.D., for complaints of right great toe and right 
knee pain as well as instability of the right knee.  Physical 
examination revealed range of motion of the MTP joint of the 
right foot of 30 degrees of dorsiflexion and 30 degrees of 
plantar flexion.  X-rays of the right foot showed slight 
narrowing of the great toe MTP joint with some sharpening of 
the margin of the articular surface of the proximal phalanx 
indicative of some traumatic arthritis of the great toe MTP 
joint.  The diagnosis was traumatic arthritis of the great 
toe, MTP joint, right foot.  Examination of the right knee 
showed patellofemoral crepitus.  There was no effusion.  
McMurray's sign was negative.  The knee was stable to 
anterior posterior and mediolateral stress.  There was full 
range of motion of the right knee.  The diagnosis was 
chondromalacia of the right patella.  

In February 1993, the veteran was seen by Dennis A. Phelps, 
M.D.  At that time, the veteran complained of pain in the 
right great toe and indicated that he was unable to walk 
comfortably for any period of time and was unable to stand 
for a prolonged period of time.  Physical examination 
revealed no swelling.  Toe alignment looked normal.  The 
veteran had restricted dorsiflexion to approximately 30 
degrees and restricted plantar flexion to approximately 15 
degrees.  X-rays revealed early changes of degenerative 
arthritis in the MTP joint of the right great toe.  The 
impression was traumatic arthritis and hallux rigidus of the 
right great toe.  The examiner indicated that the veteran was 
capable of employment that did not require that he be on his 
feet for more than 15 minutes at a time, to do prolonged 
walking, standing, or stair/ladder climbing.  The physician 
indicated that the veteran had the option of MTP fusion.  

In April 1993, the veteran was treated at St. Francis 
Hospital for a low back disability.  At that time, it was 
noted that he had full range of motion in his lower 
extremities.

In June 1993, the veteran testified at a personal hearing 
before a hearing officer at the RO.  With regard to his right 
MTP joint of the right great toe, the veteran indicated that 
he could not stand or walk for prolonged periods.  He related 
that he could not keep a shoe comfortably on his right foot 
and that he walked on that foot by not applying pressure in 
the area of the right great toe.  He indicated that he walked 
on the side of his right foot.  He related that he gets sharp 
pain in that toe.  With regard to his knees, the veteran 
related that he had pain and instability of both knees.  He 
indicated that he had a right knee brace.  

In August 1993, the veteran was afforded a VA examination.  
At that time, the veteran reported right foot/MTP joint pain 
and bilateral knee pain.  Physical examination of the right 
foot revealed no gross deformity.  There was active 
dorsiflexion of 5 degrees of the first MTP joint and active 
plantar flexion of 5 degrees.  These actions appeared to be 
limited by pain.  There was passive dorsiflexion to 30 
degrees of the right first MTP joint and passive plantar 
flexion as well to 30 degrees.  There was some bony 
prominence over the dorsum of the right first MTP joint.  He 
had normal sensation of hallux and none of the other joints 
of his foot were deformed or lacking in range of motion.  The 
diagnosis was first MTP joint, hallux rigidus, with 
discomfort.

With regard to the right knee, the veteran had painful range 
of motion from full extension to 130 degrees of flexion.  The 
collateral ligaments were stable.  There was no pivot shift 
sign and Lachman's test was negative.  There was mild medial 
joint line tenderness.  With regard to the left knee, the 
motion was full from full extension at zero degrees to 135 
degrees of flexion.  There was a negative pivot shift sign 
and no joint line tenderness.  X-rays were normal.  The 
diagnoses were mild to moderate chondromalacia of both knees.  

In November 1999, the veteran was afforded another VA 
examination.  With regard to his right foot, the veteran 
complained of pain with weight-bearing over the first MTP 
joint and of increased pain with activities.  He denied 
fatigability, weakness, numbness and/or tingling.  He 
indicated that he had used orthotics with a modest degree of 
improvement.  Physical examination revealed no gross 
deformities.  There was mild edema over the MTP joint.  
Extension of the joint actively and passively was 45 degrees.  
Flexion actively and passively was 45 degrees.  There was 
tenderness to the joint with motion and some mild crepitus.  
Neurovascular status was normal.  There was increased pain 
with the motion of the joints, but no incoordination, 
weakness, impaired endurance, or atrophy.  The diagnosis was 
degenerative joint disease of the right foot, first MTP 
joint.  The examiner noted that there was an additional 10 
degree motion loss in the MTP joint due to pain.  The 
examiner opined that the disability was moderate in degree.  

With regard to his knees, the veteran complained of 
persistent bilateral knee pain, right greater than left.  The 
pain was anterior and related to activities.  The symptoms 
were made worse by stair-climbing and were made better with 
rest.  The veteran related having an anterior ache in the 
knees.  The veteran denied fatigability, weakness, or 
incoordination of motion of either knee.  Physical 
examination revealed full range of motion of zero to 140 
degrees bilaterally.  There was no effusion bilaterally.  
There was mild to moderate retropatellar compression 
tenderness bilaterally.  Drawer examination showed no 
tenderness medially or laterally with negative McMurray's 
sign medially and laterally, bilaterally.  Collateral 
ligaments were stable and nontender bilaterally.  Anterior 
cruciate ligament examination was negative with a negative 
Lachman's test bilaterally.  There was no weakness noted in 
the repetitive flexion and extension, but there was some 
increased pain with repetitive flexion and extension.  There 
was no incoordination in any of those motions and there was 
no deformity, atrophy, or impaired endurance.  X-rays 
revealed that the bony alignment and joint spaces were 
preserved.  There was no joint effusion.  The x-rays were 
indicated to be normal.  The diagnosis was mild to moderate 
retropatellar chondromalacia of both knees.  The examiner 
noted that there was an additional 20 degree motion loss on 
flexion of the knees due to pain.  The examiner opined that 
the bilateral disabilities were mild to moderate in degree.  

In June 2000, the veteran was afforded another VA 
examination.  With regard to his right MTP joint of the great 
toe, the veteran complained of pain in that joint.  Physical 
examination revealed that the right first MTP joint was 
nontender.  There was no warmth, swelling, or erythema.  
Plantar flexion was to 30 degrees, and dorsiflexion was to 30 
degrees.  The motion of the right foot compared favorably to 
that of the left foot.  The feet were nontender to palpation.  
The diagnosis was right foot, right metatarsal with normal 
clinical examination and x-ray findings and insufficient 
evidence at this time to warrant a diagnosis of any acute or 
chronic medical condition.  

With regard to his knees, the veteran complained of pain 
under the patella of each knee.  The veteran indicated that 
his activities were restricted due to the knee pain.  
Physical examination revealed no warmth, swelling, or 
erythema.  The veteran used his arms to push out of his chair 
and refused to do deep knee bends.  Flexion was to 140 
degrees, extension to zero degrees.  Medial and lateral 
collateral ligaments were stable.  Lachman's test was 
negative.  McMurray's was also negative.  There was no 
crepitus.  There was no patellar compression tenderness.  The 
diagnosis was bilateral chondromalacia of the patella.  


Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2000).  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7 (2000).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2000).  
The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1 (2000); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of the Fenderson case is 
warranted.  In that case, the Court emphasized the 
distinction between a new claim for an increased evaluation 
of a service-connected disability and a case (such as this 
one) in which the veteran expresses dissatisfaction with the 
assignment of an initial disability evaluation where the 
disability in question has just been recognized as service-
connected.  In Francisco v. Brown, 7 Vet. App. 55, 58 (1994), 
the Court held that the current level of disability is of 
primary importance when assessing an increased rating claim.  
However, in cases such as this one, the Francisco rule does 
not apply; rather, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim-a practice known as "staged 
rating."

In addition, the Board notes that in the case of DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the Court expounded on the 
evidence required for a full evaluation of orthopedic 
disabilities.  In the DeLuca case, the Court held that 
ratings based on limitation of motion do not subsume 38 
C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was also held that the 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  The Board noted that the guidance provided by the 
Court in DeLuca must be followed in adjudicating claims where 
a rating under the diagnostic codes governing limitation of 
motion should be considered.  


Degenerative Joint Disease of the Right First Metatarsal Head

The veteran has been rated under Diagnostic Code 5010-5284.  
The rating schedule provides that traumatic arthritis 
substantiated by x-ray findings will be rated as degenerative 
arthritis.  38 C.F.R. Diagnostic Code 5010 (2000).   
Degenerative arthritis established by x-ray findings is to be 
rated on the basis of limitation of motion for the specific 
joint involved.  38 C.F.R. Diagnostic Code 5003 (2000).  
Diagnostic Code 5003, in turn, provides that degenerative 
(hypertrophic or osteoarthritis) will be rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joints involved.  When, however, the 
limitation of motion of the specific joint is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion to be 
combined, not added, under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  38 C.F.R. Part 4, Code 5003 (2000).  

Severe unilateral hallux rigidus is rated at 10 percent as 
severe hallux valgus under 38 C.F.R. § 4.71a, Diagnostic Code 
5280, 5281 (2000).  Under Diagnostic Code 5284, foot 
injuries, other, are rated.  Severe foot injuries are rated 
as 30 percent disabling; moderately severe foot injuries are 
rated as 20 percent disabling; and moderate foot injuries are 
rated as 10 percent disabling.  

In this case, the veteran is essentially rated based on the 
ratings for foot injuries.  A higher rating is unavailable 
under Diagnostic Code 5003 and/or Diagnostic Code 5281.  With 
regard for a higher rating for foot injury, the medical 
evidence would have to show that during the appeal period, 
the veteran's degenerative joint disease of the right first 
metatarsal head was productive of moderately severe 
disability.  A review of the medical evidence shows that 
since the effective date of service connection, April 2, 
1992, the veteran's right great toe disability has been 
manifested primarily by restriction in motion of the right 
foot with tenderness to the MTP joint with motion and some 
mild crepitus and mild edema.  In addition, due to pain, the 
veteran has displayed difficulty with weight-bearing on that 
toe.  The veteran did not demonstrate fatigability, weakness, 
incoordination, impaired endurance, atrophy, numbness and/or 
tingling, gross deformities, or other disability of the right 
foot.  A VA examiner opined that the disability was moderate 
in degree.  The most recent VA examination did not show 
current disability; however, based on the veteran's 
complaints of pain, particularly with weight-bearing, the 
Board finds that the veteran's disability has not appeared to 
decrease in severity.  

In sum, the medical evidence of record dated from April 2, 
1992 shows that the veteran has no more than a moderate foot 
disability.  He does have some loss of motion in his right 
foot due to his right great toe disability and symptomatology 
associated with his complaints of pain.  However, even with 
consideration of DeLuca, the medical evidence does not show 
that he has a moderately severe disability.  His disability 
is confined to his right great toe only and does not result 
in fatigability, weakness, incoordination, impaired 
endurance, atrophy, numbness and/or tingling, or gross 
deformities of the right foot.  As noted, an examiner has 
indicated that the disability level approximates the moderate 
level.  

Accordingly, following its review of the medical evidence of 
record dated since service connection became effective in 
light of the applicable rating criteria, the Board finds that 
the veteran's 10 percent rating was proper.  

According to Fenderson, "at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found-a practice known as "staged" 
ratings.  "  Thus, the Board must consider the proper 
ratings since the effective date of service connection.  In 
light of the medical evidence and the veteran's contentions 
indicating that he has suffered from the same symptoms since 
service, the Board finds that the level of severity of the 
veteran's service-connected right great toe disability has 
been 10 percent disabling since the effective date of service 
connection.  A rating in excess of 10 percent is not 
warranted for the reasons and bases previously set forth.  

Accordingly, the Board concludes that as the assignment of 
the initial 10 percent rating for degenerative joint disease 
of the right first metatarsal head is proper from April 2, 
1992, the criteria for a higher evaluation have not been met 
since April 2, 1992.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.71a, Part 4, Diagnostic Code 5010-5284 
(2000).  


Bilateral Chondromalacia of the Knees

The veteran has been rated under Diagnostic Code 5099-5014.  
Diagnostic Code 5014 is rated pursuant to Diagnostic Code 
5003.  As noted, Diagnostic Code 5003 provides that the 
disability(ies) be rated based on limitation of motion, if 
there is limitation of motion, and there are diagnostic codes 
specifically governing limitation of motion.  

Under Diagnostic Code 5260, the rating schedule provides a 10 
percent rating where flexion of the leg is limited to 45 
degrees, a 20 percent rating where flexion is limited to 30 
degrees, and a 30 percent rating where flexion is limited to 
15 degrees.  Under Diagnostic Code 5261, the rating schedule 
provides a 10 percent rating where extension of the leg is 
limited to 10 degrees, a 20 percent rating where extension is 
limited to 15 degrees, and a 30 percent rating for limitation 
to 20 degrees.  Full range of motion of the knee is zero to 
140 degrees. 38 C.F.R. § 4.71, Plate II (2000).  The rating 
schedule also provides a 10 percent rating for slight 
impairment of the knee, a 20 percent rating for moderate 
impairment of the knee, and a 30 percent rating for severe 
impairment of the knee as measured by the degree of recurrent 
subluxation or lateral instability.  38 C.F.R. Part 4, 
Diagnostic Code 5257 (2000).

The Board further notes that the VA General Counsel has held 
that a veteran who has arthritis and instability of the knee 
may be rated separately under Codes 5003 and 5257 because the 
arthritis would be considered an additional disability 
warranting a separate evaluation even if the limitation of 
motion was not compensable.  See VAOPGCPREC 23-97 (July 1, 
1997; revised July 24, 1997).  However, the VA General 
Counsel since has held, in another precedent opinion, that, 
for separate ratings to be warranted under these 
circumstances, the veteran must have, not only evidence of 
both arthritis and instability, but also sufficient 
limitation of motion under Codes 5260 or 5261 to at least 
meet the criteria for a noncompensable rating.  See 
VAOPGCPREC 9-98 (Aug. 14, 1998).

In this case, there is no x-ray evidence of arthritis or 
subluxation in either knee.  X-rays of the knees have been 
normal.  Moreover, although the veteran complains of 
instability of the knees, the medical evidence does not show 
that instability has been objectively shown since the 
effective date of service connection for both knee 
disabilities, April 2, 1992.  The medical evidence shows that 
the veteran's right and left knee disabilities have been 
manifested by slight limitation of motion.  In August 1993, 
range of motion testing showed restriction of flexion to 130 
degree on the right and 135 degrees on the left.  In November 
1999, the veteran demonstrated full range of motion, but the 
examiner opined that an additional 20 degree motion loss on 
flexion should be considered in the knees due to pain.  As 
such, his motion would be considered to be restricted to 120 
degrees on flexion.  In June 2000, his motion in both knees 
was normal.  

In addition, with regard to the right knee, patellofemoral 
crepitus and mild medial joint line tenderness was also 
shown.  In both knees, there was no incoordination on motion, 
deformity, atrophy, impaired endurance, warmth, swelling, or 
erythema.  

Under the rating code, in order for higher ratings of 20 
percent to be warranted based on limitation of motion, the 
rating schedule provides that flexion must be limited to 30 
degrees or extension must be limited to 15 degrees.  The 
Board has considered the directives of DeLuca.  As noted, in 
November 1999, the examiner noted that there was an 
additional 20 degree motion loss on flexion of the knees due 
to pain.  However, even considering that 20 degrees of motion 
loss on flexion on each of the veteran's examinations, his 
range of motion on flexion still exceeded 30 degrees.  
Likewise, his range of motion on extension on every 
examination was better than 15 degrees.  Also, as noted, the 
veteran has not shown incoordination on motion, deformity, 
atrophy, impaired endurance, warmth, swelling, or erythema.

In sum, the medical evidence of record dated from April 2, 
1992 shows that the veteran has no more than slight 
limitation of motion of either knee to include restriction 
due to pain.  He has not had x-ray evidence of arthritis or 
subluxation of either knee and instability has not been 
objectively demonstrated.  

Accordingly, following its review of the medical evidence of 
record dated since service connection became effective in 
light of the applicable rating criteria, the Board finds that 
the veteran's 10 percent ratings for each knee were proper.  

According to Fenderson, "at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found-a practice known as "staged" 
ratings.  "  Thus, the Board must consider the proper 
ratings since the effective date of service connection.  In 
light of the medical evidence and the veteran's contentions 
indicating that he has suffered from the same symptoms since 
service, the Board finds that the level of severity of the 
veteran's service-connected right and left knee disabilities 
have been 10 percent disabling since the effective dates of 
service connection for each disability.  A rating in excess 
of 10 percent is not warranted for either knee for the 
reasons and bases previously set forth.  

Accordingly, the Board concludes that as the assignment of 
the initial 10 percent ratings for chondromalacia of the 
right and left knees were proper from April 2, 1992, the 
criteria for higher evaluations have not been met since April 
2, 1992.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.7, 4.71a, Part 4, Diagnostic Code 5099-5014 (2000).  


Conclusion

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Although the Board sympathizes with the veteran's 
difficulties due to his service-connected disabilities, the 
Board is constrained to abide by VA regulations.  In light of 
the above, the Board finds that the preponderance of the 
evidence is against his claim for higher ratings for right 
great toe, right knee, and left knee disabilities.


ORDER

As the initial 10 percent rating assigned for service-
connected degenerative joint disease of the right first 
metatarsal head is appropriate, a higher evaluation is 
denied.

As the initial 10 percent rating assigned for service-
connected chondromalacia of the right knee is appropriate, a 
higher evaluation is denied.

As the initial 10 percent rating assigned for service-
connected chondromalacia of the left knee is appropriate, a 
higher evaluation is denied.



		
	D. C. Spickler 
	Member, Board of Veterans' Appeals

 

